RESOLUCIÓN
Examinada la Solicitud de Certificación Intrajurisdic-cional y la Moción en Auxilio de Jurisdicción y de Parali-zación de los Procedimientos, se declaran ambas “no ha lugar”.

Notifíquese inmediatamente por teléfono, facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo esta expresión, a la que se unió el Juez Asociado Señor Feliberti Cintrón:
En la Resolución emitida en Alvarado Pacheco y otros v. ELA, 188 DPR 594, 621-622 (2013), este Tribunal expresó:
*2“En el pasado, el recurso de certificación intrajurisdiccional ha sido utilizado por este Tribunal ‘para atender asuntos que requieren urgente solución, ya sea porque se afecta la admi-nistración de la justicia o porque el asunto es de tal importan-cia que exige una pronta atención’. U.P.R. v. Laborde Torres y otros I, 180 DPR 253, 272-273 (2010).
Tampoco debemos perder de vista que el recurso de certifi-cación es ‘de carácter excepcional porque la norma preferida en nuestro ordenamiento es que los casos maduren durante el trámite ordinario para evitar así que el foro de última instan-cia se inmiscuya a destiempo’. U.P.R. v. Laborde Torres y otros I, supra, pág. 272. Véase, además, Rivera v. J.C.A., 164 DPR 1, 7 (2005). Asimismo, la certificación permite que este Foro dilucide algunos casos que de otra forma evadirían nuestros pronunciamientos. U.P.R. v. Laborde Torres y otros I, supra, pág. 273; Presidente de la Cámara v. Gobernador, 167 DPR 149, 160-161 (2006)”.
En este caso no se da ninguna de esas circunstancias. De hecho, es incomprensible que los peticionarios se quejen de una supuesta lentitud del Tribunal de Apelaciones, pero du-rante los cuatro meses que el caso lleva en ese foro judicial nunca le solicitaron el remedio urgente en auxilio de jurisdic-ción que por primera vez piden a nosotros. Este Tribunal no debe avalar esa conducta.
En resumen, no se amerita preterir el cauce procesal ordi-nario en este caso. Corresponde atenderlo al Tribunal de Ape-laciones y por eso voto conforme con proveer “no ha lugar” a la solicitud de certificación y a la moción en auxilio de jurisdicción.
El Juez Asociado Señor Rivera García hizo la expresión siguiente:
Estoy conforme con la Resolución emitida por este Tribunal porque entiendo que el recurso de certificación intrajurisdiccio-nal es una medida extraordinaria para atender únicamente aquellos casos que requieran una solución urgente, “ya sea por-que se afecta la administración de la justicia o porque el asunto es de tal importancia que exige una pronta atención”. Alvarado Pacheco y otros v. ELA, 188 DPR 594, 621 (2013), citando a U.P.R. v. Laborde Torres y otros I, 180 DPR 253, 272-273 (2010). En el presente recurso, los peticionarios sostienen que las Secs. 19 y 26 de la Ley Núm. 3-2013 (3 LPRA secs. 787e y 787 l) son inconstitucionales en su aplicación, ya que conllevan una deducción no autorizada de los sueldos de los policías. Según arguyen, ello constituye una “confiscación de su sueldo *3sin el debido proceso de ley ... que es garantizado por el Artículo II, Sección 7, de nuestra Constitución”. Véase Solicitud de cer-tificación intrajurisdiccional, pág. 11.
Tal reclamación, aunque importante y meritorio que la eva-luemos en su momento, de por sí no es suficiente para que este Tribunal acoja el recurso de certificación solicitado y releve a los peticionarios del trámite apelativo correspondiente. Máxime cuando esta atañe a discrepancias concernientes a la Reforma del Sistema de Retiro, cuya constitucionalidad avaló una mayoría de esta Curia en Trinidad Hernández et al. v. ELA et al., 188 DPR 828 (2013).
Como Tribunal de última instancia, y en el sabio ejercicio de nuestra discreción, no debemos avalar la preterición de los trámites judiciales ordinarios en cualquier caso en que se haga un reclamo de naturaleza constitucional.
El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente, al que se unieron la Jueza Aso-ciada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —